At the outset, I would like to convey our sincere congratulations to you, Mr. President, on your election to preside over this session of the General Assembly.
Today, all eyes rightly turn to the United Nations, whose mission has never been so essential. That is why we must pursue the reform process started years ago, in order to better adapt our Organization to modern reality so that it can effectivelyattain the goals enshrined in the founding Charter of the United Nations. In that connection, I welcome the vision and leadership of Secretary-General António Guterres. I hope that under his able leadership, the Organization can honour the commitments and initiatives aimed at improving living conditions for everyone on our planet and enabling the United Nations to confront global threats and prevent and resolve conflicts.
The Republic of Haiti fully supports any initiative that reduces international tensions, defuses crises and achieves peaceful settlements to disputes. We believe that the United Nations must act in the context of conflict prevention. The Republic of Haiti has always spoken out against the proliferation of nuclear weapons and firmly condemns any tension generated by the desire to possess and produce nuclear weapons.
In the Middle East, the Syrian crisis continues to shock our universal conscience. In this very Hall, numerous resolutions have been voted on calling for an end to that inhumane tragedy, which has left countless dead. The prevailing status quo in the Israeli-Palestinian conflict, punctuated by intermittent violence, will obviously not produce a solution.
The Republic of Haiti calls for an honourable exit from the present situation that can benefit our brother people of the Bolivarian Republic of Venezuela, and urges all the parties involved to engage in dialogue and negotiation.
The successful negotiated outcome of the conflict in Colombia shows that it is not armed confrontation and blind violence that resolve disputes. May the victory in Colombia serve as an example to us all.
The Republic of Haiti, true to its ideals of peace, dialogue and friendliness among peoples, would very much like to see a window of opportunity offered to the Republic of China on Taiwan, so that it can participate in the major decisions that we, the Member States, have adopted to improve the human condition on planet Earth.
As I address the Assembly for the first time, I recognize our immense responsibility for addressing the environmental challenges and threats confronting the planet. The Republic of Haiti is committed to the environmental dimension of sustainable development. As an island State, Haiti is determined to strengthen its resilience in the face of the natural disasters that affect the Caribbean region every year. The Haitian people are making tremendous efforts to recover from the damage caused by Hurricanes Matthew and Irma.
Similarly, the unprecedented scale of destruction by consecutive hurricanes inflicted on our sister Caribbean countries, including Antigua and Barbuda and Dominica, as well as parts of Texas and Florida in the United States of America, shows the adverse effects of global warming on our planet. In that regard, the Republic of Haiti would like to express its solidarity with the victims in general and the people of the Caribbean in particular. We also stand with the victims of natural disasters and the people and the Government of Mexico.
In that regard, my country attaches particular importance to the fulfilment of commitments under the Paris Climate Agreement, especially since the prospects for sustainable development are shrinking in the wake of environmental crises and climate degradation. We therefore hope that major greenhouse-gas-emitting countries will contribute the necessary resources for the effective implementation of the Paris Agreement. We firmly believe that we must honour the pledge to equip the most vulnerable countries with the means to help them make the energy transition to renewable energies and bolster their resilience to the adverse effects of climate change.
In the Caribbean, and in Haiti in particular, the latest events have reminded us of the extent to which climate change affects our countries. And at the same moment, the spectacular power of Hurricane Maria threatens us again. But the fact is that what happens to us is not fated, but is rather a result of human beings’ actions on their environment, which we have a shared responsibility to repair. The victim countries, including the Republic of Haiti, do not have the spare resources to respond adequately to the tragic consequences of climate change.
I call for an increase in insurance coverage for hurricanes and other natural disasters. The small Caribbean countries, with severely limited economic resources, need an insurance system that is proportionate to the threat. To that end, in January 2018, when Haiti assumes the presidency of the Caribbean Community, we intend to organize a regional conference to set up an inter-State commission to agree on an appropriate strategy. It will be a logical follow up to Haiti’s call at the fifth summit of the Global Platform for Disaster Risk Reduction, held in Cancún, Mexico, in May, for the creation of a regional fund to finance programmes to mitigate the effects of natural disasters in the region. The fund would be financed based on a percentage of the gross domestic product of the affected countries and by developed countries that emit greenhouse gases. Haiti would like to take this opportunity to appeal to States Members of the United Nations that are affected by climate change to take this approach as well.
This year unquestionably marks a break with the instability that has been such an obstacle to the development of the Republic of Haiti. Since my accession to the presidency on 7 February, my Administration has worked to consolidate democracy and the rule of law by making efforts to create conditions conducive to socioeconomic development and political and social stability.
First, the Haitian Government has been uncompromising in tackling corruption — overbilling for public contracts, misuse of State property and cheques made out to fictitious employees, all facilitated by corrupt individuals who, through such despicable crimes, steal the fruits of education from the children of the Haitian people. Corruption, in all of its forms, plagues and atrophies the economy. It has deeply weakened our political foundation and destabilized the country’s social fabric.
Corruption is a crime against development. The millions of dollars spent Haiti in recent decades were sometimes channeled into contracts that destabilized the national economy to our people’s detriment. It is therefore high time that official development assistance and our domestic resources served the interests of the entire Haitian nation. Corruption deprives the Haitian Government of the resources it needs to provide basic services to the population. If it is not stopped but rather continues to spread, it will fuel political and social instability. It deprives the vast majority of Haitians of adequately distributed electricity, a quality education for their children, clean drinking water and social and economic opportunities. With the aim of reversing this devastating trend, the new Haitian leadership is waging a determined struggle against corruption.
As regards the public administration, the Government is working on five priorities based on the 2030 Agenda for Sustainable Development. We are working with Parliament to strengthen our republican institutions in order to provide citizens with better access to public services. This policy has been given tangible form through the Caravan of Change, a strategy aimed at providing electricity 24 hours a day through clean energy. We are looking to manage groundwater, irrigate agricultural land and tend to our rivers, which, if not cared for, pose an environmental threat. We are also striving to overcome our housing deficit and to provide 12,000 more classrooms throughout the country.
With regard to the rule of law, measures currently under way aim to guarantee the independence and increase the effectiveness of our judicial apparatus. We are strengthening our fight against corruption, contraband and impunity. We are reinforcing public security by continuously improving and building the capacities of the Haitian National Police. At the same time, we are remobilizing Haiti’s armed forces, which are working in accordance with a new development framework and strictly in line with the Constitution.
The international community has been supporting national and public security in Haiti for 13 years, and with every national disaster, friendly countries have had to come to the aid of the Haiti people, showing why we need a strong defence force and why Haiti, following the departure of the United Nations Stabilization Mission in Haiti (MINUSTAH), will gradually establish a military force to accomplish three key mandates.
We will first create an engineering unit able to contribute to major public-works projects and intervene promptly following natural disasters. Secondly, we will launch an aviation unit for training young people in aeronautical mechanics and pilots able to fly helicopters in the wake of natural disasters; and thirdly, we will have a medical unit able to care for the victims of natural disasters and residents of the most remote areas of our country.
On the economic front, despite our lack of national resources, the Government is mobilizing all levers at its disposal to get the economy back on a path to growth. This year, through a legislative agenda based on the joint efforts of the political parties, we have enacted eight of nine laws geared to improving the business climate. Similarly, through its dynamic policies, my Administration is taking necessary if politically controversial measures to get Haiti’s economy back on a path to growth and to create decent jobs, particularly for young people concerned about their futures. In that regard, our human resources management office is working in a framework of State reform, through public examinations, to recruit 12,000 young civil servants in order to give new impetus to the growth and development of public administration, and will be replacing civil servants who are on the brink of retirement.
We are determined to provide other alternatives and opportunities, particularly to the most vulnerable sectors of our society, to ensure that they are not tempted to leave the country, sometimes putting their lives in danger, in search of better living conditions. Haiti cannot continue to see its young people flee in search of opportunities, driven by the corruption and the destruction of national institutions that have
significantly widened the gap between citizens and the State.
We wish to thank all friendly countries of the region who have taken in Haitian migrants and will therefore contribute actively to international efforts in 2018 to adopt a global compact for safe, orderly and regular migration.
The Haitian Government has undertaken efforts to give its agricultural sector new momentum through the Caravan of Change. All of the country’s departments will benefit from the public authorities’ efforts to develop their potential for social and economic development. In one area of Artibonite, and in the South, in Grand’Anse and Les Nippes, we have already launched a strategy whereby the once moribund State will relaunch long- neglected but essential work. We intend to do our all to halt the accelerated degradation of the environment and make Haiti more resilient to climate change, improve basic essential public infrastructure, increase the provision of basic services, and stimulate the private sector and foreign direct investment.
What is really at stake here, and what is crucial, is creating an enabling environment for strong, sustained and inclusive growth that will create jobs. Our long- term goal is to make Haiti a magnet for investment. The Haitian people are acutely aware that they are primarily responsible for taking ownership of and organizing the country in a sovereign fashion. All our endeavours at the economic level are focused on making rational use of our scant resources and doing everything we can with them.
While we are deeply grateful to the United Nations for its commitment to Haiti, I would be remiss if I did not recall two lamentable situations that have arisen from its presence in our country. On the one hand, we have seen odious acts of sexual exploitation and violence committed by certain peacekeepers or other members of United Nations staff; and on the other, we have witnessed the introduction of a cholera epidemic into Haiti. The harmful consequences of these demonstrations of international solidarity imply, as the United Nations has already recognized, a moral obligation to enact measures to provide the resources necessary to eliminate cholera in Haiti.
Improving the health-care system, including by eradicating cholera, is a priority of the Haitian Government. Despite the recent progress, the number of victims stands at approximately 10,000 and, regrettably, continues to grow. There are tens of thousands of cholera orphans. The time has therefore come for the United Nations to truly live up to its noble ideals, based fundamentally on respect for human rights, by assuming its full responsibility for remedying a situation that has done serious harm to the Haitian people. It is high time that the United Nations honoured the commitments it has made under the new approach to fighting the cholera epidemic recommended by the Secretary-General and approved by the General Assembly. We therefore align ourselves with the urgent appeal launched by Secretary-General António Guterres to establish a trust fund to fully implement the two components of this new approach.
We also welcome the decision taken by the General Assembly to reallocate $40.5 million from the MINUSTAH budget for 2015-2016 to the fight against the epidemic. We would like to see other international partners follow that example. We want to ensure that the sick receive adequate care, that the victims and their children get due compensation, and that drinking water and sanitation systems in Haiti are developed under the auspices of the National Directorate for Drinking Water and Sanitation.
The Republic of Haiti is resolutely committed to making progress and strengthening the rule of law. Of course, these objectives remain works in progress. The new leadership of Haiti will spare no effort to foster the great transformations necessary to bring the State out of its traumatic and painful lethargy. The Haitian Government is working tirelessly to ensure the safety and well-being of its people. These are vital prerequisites for achieving the Sustainable Development Goals.
Political stability is the most important of all public goods, as I said in my election campaign. In that regard, I intend to continue the dialogue I began last week on building robust institutions in the political sphere, a dialogue in which almost all the political parties in Parliament and all local authorities took part. Moreover, in the coming weeks, my Administration will begin a national consultation in all sectors with a view to achieving the stability required to undertake a programme of economic and social development over the next 25 years at least.
Economic, political and social stakeholders in Haiti are aware of the overriding obligation they have to promote social peace in order to fulfil the destiny that has been reserved for our noble and great nation, a cradle of liberty, equality and fraternity, the Republic of Haiti.